DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on May 26, 2021, PROSECUTION IS HEREBY REOPENED.  A new art rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836          
                                                                                                                                                                                              
Response to Arguments
Applicant's arguments filed with the Brief have been fully considered, but they are only partially persuasive.  As indicated below only the Applicant’s comments regarding 
The Applicant should note that “resonance” requires both an inductor and capacitor.  The Applicant does not dispute this analysis (the lack of an agreement is not a rebuttal).  The prior art clearly establishes that resonance frequency is a function of both inductance and capacitance.  In a series LC circuit (such as disclosed by Nakamura), the equation for the resonance point is fr = 1 / (2π √(LC)).  Support for this can be found in the following, cited in the enclosed PTO-892 form:
Tanabe (US 2012/0049791), equation 3 on page 14.
Ogasawara (US 2014/0145517), equation 1 on page 2.  Ogasawara was cited by the Applicant in the 6/4/19 IDS.
Bae (US 2017/0338696), equation 5 on page 11.
Electronics Tutorial (https://www.electronics-tutorials.ws/accircuits/series-resonance.html). 
The Applicant’s use of “resonance point” is a misnomer.  There is no resonance in the Applicant’s claim because there is no capacitance.  The claims only refer to a “power feeding coil” and a “power receiving coil”.   Coils are inductors and alone are insufficient to provide resonance.
The Applicant define the resonant point as “a frequency at which the received voltage [] is a maximum when the power feeding coil is brought into the first excitation”.  As the Applicant recognizes, Nakamura’s first excitation P1 is carried out until the received voltage reaches the Vt threshold (step S16).  Once the voltage hits Vt, the 
Therefore, the Nakamura “resonance point” is the first frequency during P1.  And Nakamura discloses that the second excitation (P2) includes a capacitance change (par 142, 159).  As noted above, this capacitance change inherently causes a change in frequency.  Since the Nakamura “resonance point” was the frequency at Vt on P1, the change to P2 inherently moves away from the frequency of P1.  
This analysis shows that Nakamura anticipates the limitations of claims 10 and 18.  The §103 obviousness rejection is replaced with a §102 anticipation rejection.  
It is noted that the Applicant’s figure 2-4 graphs label the “resonance point” as the absolute maximum of p1 (at frequency q1).  But such features are not explicitly incorporated into the claim.  The claims do not define the structure of the transmitter or receiver, or their interaction, which would cause such a frequency-voltage curve.  The claims only broadly refer to a maximum voltage as part of a definition for the resonance point.  As shown above, the language used in the claim reads on Nakamura’s Vt (which is a maximum, even though it is not the highest voltage on P1). 

Regarding claims 10 and 18, the Applicant presents three arguments under two headings.  First, they contend that Nakamura does not disclose that the frequency of P2 is farther from a resonance point than P1 (Brief, page 15).  As discussed above, the Nakamura resonance point is the frequency of P1.  By changing the frequency to start P2, this second frequency is inherently further from P1 than P1. 

The Applicant’s argument is limited to the very end of element (2), which recites “at a second frequency which is further from a resonance point than the first frequency”.  The rest of elements (1) and (2) are not in dispute.  
The Applicant argues that the Examiner has not satisfied the requirements of MPEP §2143(E) (Brief, page 16).  This analysis is moot, as the claims are now rejected under §102.  
Regardless, the “recognized problem or need” would be applicable to a modification analysis.  The Office should address why a reference needs to be changed (what is the problem or need) before presenting the obviousness of that change.  In the present instance Nakamura already discloses that, during the shift from P1 to P2, there is a change in capacitance (par 142, 159) and an inherent corresponding shift in transmission frequency.  The question that was addressed in the previous Office Action was “which direction does the capacitance change?”  Capacitance can made larger or smaller are the “identified, predictable solutions”, because these are the only directions in which capacitance can be changed (numbers only go up or down).  As there are only two possible options and the skilled artisan would have been motivated to select the 
 Second, the Applicant contends that Nakamura does not disclose the definition of the resonance point (Brief, page 17).  This has already been addressed.  The Applicant’s “problem to be solved” analysis is moot, as such an argument does not apply to a §102 rejection.  
Even if the §103 rejection were maintained, the Applicant’s characterization of the differences is not persuasive.  The problem to be solved in Nakamura is aligning transmitting and receiving coils.  It does so by using analyzing received voltages to indicate the relative positions of transmitter/receiver coils.  The Applicant’s claims are directed to detecting the relative positions of transmitter/receiver coils by analyzing received voltage.  The two are sufficiently the same so that Nakamura could be cited as a §103 reference.  While the Applicant’s specification discusses the benefits of avoiding adverse magnetic flux effects, no corresponding language appears in the claims.  The claims are written broadly to only refer to two excitations.  These excitations are anticipated by Nakamura’s P1 and P2. 
Third, the Applicant contends that the Office failed to consider all limitations of the claims.  As the Applicant recognizes, the Examiner cited to Vt and provided a discussion about the meaning of “resonance”.  The Examiner agrees that the art 
Regarding claim 15 (Brief, page 19), the only method step is “setting the second frequency”.  But claim 10 already includes the step of “bringing the power feeding coil into second excitation at a second frequency”.  By emitting power at the second frequency, it has already been “set”.  What claim 15 recites is that the second frequency is chosen to be value that has the recited characteristics.  This does not include any narrowing structure or functionality.  It is merely descriptive.  Where frequency is already disclosed as being changed, selecting a numerical value is an obvious modification.  MPEP §2144.05.
The claim 15 characteristics are also not accompanied by any structure.  The coupling coefficient and received voltage are all functions of the transmitter structure, the receiver structure, the distance between them, the angle between coils, the power level of transmission, the transmission frequency, etc.  If a frequency is to have a specific effect or characteristic, then the claim should define the structure that would cause it. 
The claim appears to be directed to the plot of figures 2-4 and attempts to describe that the second frequency (f2 or f3) is set so that the second excitation plots The language in claim 15 does not positively introduce this graph into the claim.  If the Applicant intends for the details of figures 2-4 to be incorporated into the claim, then the plot lines need to be explicitly recited.  Furthermore, it is also unclear how any of the characteristics can exist without distinct structure that would cause the received voltage to exhibit the plotted characteristics in the first place.  Thus, a §112(b) indefiniteness rejection is introduced below.  
Turning to Nakamura, the reference does not disclose that a received voltage falls below a reference when a coupling coefficient is increased to an allowable value.  This characteristic clearly does not happen in Nakamura’s P2.  Thus, Nakamura obviously discloses that the second frequency is set to a value at which the voltage drop effects don’t happen.  Nakamura doesn’t have its received voltage drop at any time; thereby satisfying the “when” conditional statement of claim 15. 
Regarding claim 16 (Brief, page 21), as noted above, the “setting” of the second frequency is already carried out in claim 10.  Claim 16 is directed to making the second frequency “any of a frequency below a lower peak frequency or a frequency above a higher peak frequency out of two peak frequencies on a characteristic curve related to the frequency and a received voltage when the coupling coefficient [] reaches a maximum” (emphasis added).  
The term “related to” does not explicitly import the plot of figure 3 into the claim.  Figure 3 is the plot of frequency and received voltage.  It is unclear what type of curve would be “related to” this plot.  The “when” also indicates a conditional event – but this event is not a distinctly claimed as a functionality.  The method never makes the 
Turning to Nakamura, the reference explicitly discloses setting the second frequency (par 142, 159).  The value of this frequency is a function of the capacitance chosen in the transmission to P2.  Nakamura does not place any limits on the capacitance value.  Therefore, the skilled artisan would have been motivated to select a value for C that places the second frequency in the range defined in the claim.  Nakamura does not have to disclose a dual-peak frequency-voltage plot, the awareness of such a plot. The existence of the two peaks, or the purposeful selection of a frequency below/above the lower/upper peaks.  The selection of a capacitance is a result effective variable (MPEP §2144.05) and there obviously exists a capacitance value that sets the Nakamura P2 frequency to a value that is below/above peaks on some graph “related” to a frequency-voltage plot.
For both claims 15 and 16, the Nakamura second frequency is inherently set to a value (that is farther from the first frequency than the first frequency).  Setting the second frequency can coincidentally satisfy the features of claims 15-16 and render the 
Regarding claim 17 (Brief, page 22), it is unclear how a received voltage can be “set”.  The received voltage is a function of structure (both transmitter and receiver), power emitted by the transmitter, ratio of turns of the two coils, transmission frequency, coupling coefficient, impedance matching, distance between coils, angle between coils, etc.  Received voltage would change if any one of these parameters were changed.  The Applicant is reciting “setting a minimum received voltage” without acknowledging any of the underlying parameters that affect the received voltage. 
Also, the claim does not recite a feedback control.  The recited method does not include transmitting the information observed by the detector back to the power feeder to cause it to adjust its performance to regulate (“set”) the received voltage.
Furthermore, the Applicant’s figure 3 plot clearly shows that the minimum received voltage in the second excitation (p3 of P2) drops below the maximum of at least p2.  The peak of p2 at q1 is higher than the lowest values for p3, p4 and even p5.  
The Applicant’s citations in the Summary of the Claimed Subject Matter (Brief, page 9) are unclear.  Why is Vth3 the lower limit of the second excitation?  The second excitation, at least plot p3, drops lower than this horizontal line.  Why is Vth1 the maximum voltage of the first excitation?  The first excitation (p1 and p2) has a maximum at q1 that is higher than this horizontal line.  
A drawing objection and a §112(b) rejection are presented below due to the language of claim 17.


    PNG
    media_image1.png
    838
    1373
    media_image1.png
    Greyscale

But Nakamura discloses that P2 does not have to be a single peak plot (see par 160).  Nakamura discloses that both P1 and P2 can be double-peak plots.  The question is, what is the relationship of P2 to P1?  As discussed above in the MPEP 

Nakamura is directed to a vehicle alignment system.  As the vehicle approaches the center of the transmit coil, the system switches from a first excitation (P1) to a second excitation (P2).  The Applicant may consider amending the claim to include language that more clearly defines the coil position detecting method as not including the movement of either coil.  This could be one manner by which the Applicant distinguishes over the Nakamura alignment process.  
A second manner to distinguish the claims would be more clearly define the avoidance of adverse effects of magnetic fluxes generated by the power supply system.  While such benefits appear in the specification, it does not appear that the claimed limitations import these benefits into the claim. 
Information Disclosure Statement
The information disclosure statement filed March 29, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information 
The Indian Office Action was not listed on the IDS.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the minimum of the second excitation received voltage being larger than the maximum of the first excitation received voltage (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
The Applicant’s Brief cites to Vth3 as the second excitation minimum and Vth1 as the first excitation maximum.  These horizontal threshold values are not the minimum and maximum values for the plot lines which they intersect.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15: The limitation of the characteristics of the second frequency is indefinite.  The claim does not recite any structural elements (aside from the power feeding coil and power receiving coil) and it is unclear what structure is required to be included in the claim to make the frequency produce the claimed characteristics.  Different readers would interpret the claim different to include different structural elements, thereby making the claim indefinite.
The claim makes no mention of any of the parameters that would affect coupling coefficient or received voltage.  Coupling coefficient is a function of the structure of the transmitter/receiver (its size, number of turns, type of coil, etc.), impedance matching between coils, distance between coils, angle between coils, etc. 
The claim attempts to define the value of the second frequency (vertical line f2 or f3) according to its relationship to horizontal coupling coefficient plots 
The claim is indefinite because it does not clearly set forth the manner by which the second frequency is to be defined.  As the graph and plots are not explicitly defined in the claim, the reference points used in claim 15 are not fixed and can be changed.  This would change the scope of the claim, thereby making the claim indefinite.
Claim 16: The limitation of the relationship between the second frequency and the lower/upper peaks is indefinite.  The claim does not recite any structural elements (aside from the power feeding coil and power receiving coil) and it is unclear what structure is required to be included in the claim to make the frequency have two peaks when the coupling coefficient is at a maximum.  Different readers would interpret the claim different to include different structural elements, thereby making the claim indefinite.
The claim makes no mention of any of the parameters that would affect coupling coefficient or the presence of peaks in a frequency-received voltage graph.  Coupling coefficient is a function of the structure of the transmitter/receiver (its size, number of turns, type of coil, etc.), impedance matching between coils, distance between coils, angle between coils, etc.
The claim attempts to define the value of the second frequency (vertical line f2 or f3) according to its relationship to peaks in a frequency-voltage graphs 
The claim does not also particularly and distinctly explain “when” the coupling coefficient would reach a maximum.  The claim does not define any manner by which the coupling coefficient is changed, sensed or confirmed to be a maximum.  Different readers would seek to change the coupling coefficient by different ways (impedance matching, decreasing distance, etc.).  These would result in the different readers finding different (not the same) coupling coefficient maximums.  If the claim is to define a frequency compared to a reference point (a coupling coefficient maximum), then that reference point needs to be clearly and particularly defined. 
If the graph is not clearly defined, then the claim does not particularly and distinctly set forth the manner by which the second frequency is to be defined.  This makes the claim indefinite.
Claim 17: the method step for “setting a minimum received voltage [] in the second excitation” is indefinite.  It is noted that the claim is directed to received voltage and not transmitted voltage (which are referred to as the first/second excitation voltage in claim 10).  In a wireless power supply system, a received voltage is a function of a plurality of different parameters, including: power emitted by the transmitter, ratio of turns of the two coils, transmission frequency, coupling coefficient, impedance matching, distance between coils, angle between coils, etc.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2014/0285030).
With respect to claim 10, Nakamura discloses a coil position detecting method for a non-contact power supply system applicable to a non-contact power supply system to supply power from a power feeding coil on a ground side to a power receiving coil on a vehicle side, the coil position detecting method detecting a chargeable position of the power receiving coil (fig 6-12; par 78-153), the chargeable position is defined as the power feeding coil and the power receiving coil are located opposite to each other (fig 6-10 show that the vehicle is in the chargeable position when there is no offset between the coil centers in the A1 or A2 direction; see par 118), comprising: 
bringing the power feeding coil into first excitation at a first frequency and with a first excitation voltage (S112, first excitation P1 inherently produces a voltage and a frequency; par 135-136; see below); 

detecting the chargeable position of the power receiving coil based on a received voltage received with the power receiving coil when the power feeding coil is brought into the second excitation (fig 12, step S22; par 145-148; namely the last sentence of par 147), wherein 
the first excitation voltage is larger than zero (see fig 9), and
the received voltage is detected by a detector (300).
Nakamura discloses a wireless charger for a vehicle.  When the vehicle is in the position, it communicates with the charger to being the alignment process.  The charger 
When the received voltage exceeds a first threshold (Vt; par 142), the system proceeds to the second excitation (P2; fig 12).  In the second excitation, there is inherently a second voltage and a second frequency (for the same reasons as the voltage and frequency are inherent in the first excitation).  Nakamura discloses the second voltage is greater than the first voltage; this is shown in figure 9, which shows how the maximum of the second excitation (V1) is higher than that of the first excitation (V2).  
As indicated above, Vt sets the upper limit of the first excitation.  Once the received voltage reaches this threshold, the first excitation is ended.  Therefore, Vt is the maximum received voltage in the first excitation.  This makes the frequency that exists during the first excitation the “resonance point”.  
To being the second excitation, Nakamura changes capacitance within 260 (par 142, 159).  This inherently changes the resonance frequency of power transmission.  Support for this can be found in the references cited in page 3, above.  As Nakamura changes frequency during the shift from P1 to P2, it inherently follows that the frequency of P2 is farther away from the frequency of P1 than P1. 
With respect to claim 12, Nakamura discloses: detecting, by the detector, a received voltage received with the power receiving coil while the power feeding coil is brought into the second excitation (300 detects Vc at 172 at all times), and bringing the 
	With respect to claim 14, Nakamura discloses setting the first frequency to a frequency near a resonance frequency of a circuit formed from the power receiving coil and the power feeding coil (par 80-83, 106-109, 115).
With respect to claim 18, Nakamura discloses a non-contact power supply system (fig 6-12; par 78-153) configured to detect a chargeable position of a power receiving coil when supplying power from a power feeding coil on a ground side to the power receiving coil on a vehicle side, the chargeable position is defined as the power feeding coil and the power receiving coil are located opposite to each other (fig 6-10 show that the vehicle is in the chargeable position when there is no offset between the coil centers in the A1 or A2 direction; see par 118), comprising: 
an excitation voltage-frequency change circuit (240) configured to change an excitation voltage and an excitation frequency for the power feeding coil depending on a position of the power receiving coil relative to the power feeding coil; and 
a position detection circuit (300) configured to detect the chargeable position of the power receiving coil based on a received voltage received with the power receiving coil when the power feeding coil is excited by the excitation voltage-frequency change circuit, 
wherein the excitation voltage-frequency change circuit is configured to carry out steps that are nearly identical to the method recited in claim 10 (see art .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
With respect to claim 15, Nakamura discloses setting the second frequency (par 142, 159).  As discussed above, Nakamura changes frequency (by changing capacitance in 260) when the second excitation starts.  Nakamura does not expressly disclose the value of the capacitance or its resulting second frequency.
The value of capacitance is a result effective variable.  MPEP §2144.05.  Using the references cited above, the skilled artisan would understand how capacitance affects resonance frequency and would have been motivated to consider different capacitance values.  This includes setting the second frequency to a value with the recited characteristics.
Nakamura discloses that voltages increase as the vehicle approaches alignment.  So it appear that, regardless of frequency, Nakamura’s received voltage would never fall below an arbitrary reference voltage.  “in a case of an increase in coupling 
Nakamura also does not disclose a mid-operation coupling coefficient increase.  Thus, the “when” conditional statement would not be triggered by Nakamura.  This appears to indicate that the rest of the conditions would not apply.  The claim does not require a coupling coefficient increase occur as a distinct method step; rather, the claim only indicates a consequence “when” such a coupling coefficient would happen (if at all).
Further, Nakamura’s second frequency is inherently farther from the resonance point (because the resonance point is the first frequency).  Claim 15 is only descriptive of characteristics of the second frequency.  As Nakamura already indicates a change in frequencies to set the second frequency, the skilled artisan would have been motivated to try different frequency values, including ones that exhibit the recited characteristics.  This obvious frequency selection does not have to be with the purpose of achieving the stated characteristics.  In the obviousness analysis, achieving the characteristics can be entirely coincidental.  
Lastly, claim 15 effectively recites a negative limitation.  It recites that the second frequency “keeps a received voltage from falling”.  The claim defines the second frequency by the absence of an effect (a falling voltage).  Nakamura does not disclose a falling voltage.  Therefore, Nakamura’s second frequency satisfies the claimed characteristics. 

As noted above, the recited characteristic curve is only broadly “related to” the frequency and received voltage.  And it only exists “when” a coupling coefficient is maximum.  Further, there is no structure in the claim that would explicitly define how frequency and received voltage interact to form a specific graph.  
As the graph is not clearly defined in the claim, there can be no definitive reference point with which to address the setting of the second frequency.  There is no explicit definition of a graph with two peaks so that the public would clearly understand the frequencies of those peaks so that the limits of the second frequency are clearly set forth. 
Nakamura inherently changes frequencies to being P2.  The specific value that is selected is a result effective variable, as discussed above.  Id.  The skilled artisan, whether purposefully or by coincidence, would have been motivated to select a Nakamura capacitance value so that the resulting second frequency will have the recited relationships to peaks in an unclaimed and undefined graph.
Furthermore, the claim does not recite the method of detecting the characteristic curve and adjusting the second frequency to a specific location on that curve.  The claimed method has no awareness of the characteristic curve or when the coupling coefficient is maximum.  Thus, if the claimed method doesn’t know exactly what the allowable second frequency values are, the prior art is not required to show a purposeful selection of the second frequency either.  

With respect to claim 17, Nakamura a shift from a first excitation (P1) to a second excitation (P2).  Nakamura discloses that the second excitation can exhibit two peaks (par 160).  Nakamura does not expressly disclose whether this dual-peak P2 graph has voltages above or below the P1 graph.
There are only two possible options (above and below).  Thus, through the “obvious to try” rationale, the skilled artisan would have been motivated to try both.  MPEP §2143(E).  There is no “recognized problem or need” analysis that needs to be solved.  Nakamura already solves the problem by using two excitation curves (one for coarse adjustments, a second for fine adjustments).  The problem here is that Nakamura’s disclosure leaves a gap.  It states the presence of a dual-peak graph (instead of the single peak of P2 shown in fig 9), but it omits describing it.  There are clearly a finite number of solutions (two; voltage values can only go up or down).  And there is a reasonable expectation of success, because Nakamura already shows that it works to align the vehicle.  Thus, the skilled artisan would have been motivated to try a dual-peak P2 with higher values than P1.  

Conclusion
The Applicant’s Brief indicates that they intend for their system and method to be different than the vehicle alignment disclosed by Nakamura.  The Applicant is invited to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836